DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group II in the reply filed on 04/15/2021 is acknowledged.
The examiner acknowledges the election of group II, canceling of claim 7 and the amendments to the claims filed on 10/07/2021 and the canceling of claim 8 and amendments made to claim 5-6 and 9-10 filed on 01/13/2022. Examiner acknowledges the amendments made to the claims filed on 08/10/2022.
Claims 5-6 and 9-10 are being examined on the merits.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jing (CN104013652A), Rojas (Screening of several excipients for direct compression of tablets: A new perspective based on functional properties, Rev Cienc Farm Basica Apl., 2013; 34(10:17-23), Wang et. al. (Anticarcinogenic effects of water extract of sporoderm-broken spores of Ganoderma lucidum on colorectal cancer in vitro and in vivo, International Journal of Oncology 50: 1541-1554, 2017) and Fielden (FI111605B). This is a newly formed rejection based on the amendments filed on 08/10/2022.
Jing’s general disclosure is to a purification process of ganoderma lucidum spore powder (see abstract).
Regarding claims 5, Jing teaches a method of breaking (disrupting) ganoderma lucidum spore powder (see abstract) and teaches water extraction from 2-4 times at 50 degrees Celsius to 100 degrees Celsius each for 1-3 hours with the water at 7-10 times that of the Ganoderma spore powder (see page 3, para. 5), concentrating, drying (see abstract) and pulverizing (see page 3, para. 4, page 6, para. 2, page 9, embodiment 13, etc). Jing also teaches granulating (see page 3, (7)) and filtering with a centrifuge to screen out different parts (see page 6, (5)) which is the same as screening.
Jing teaches the above method wherein a water extraction method can be done 2-4 times at 50 degrees Celsius to 100 degrees Celsius each for 1-3 hours with the water at 7-10 times that of the Ganoderma spore powder.
Jing also teaches that the Ganoderma spore powder purification techniques is to the separation of the spore powder individual components (wall shell) and the enrichment of effective ingredients (polysaccharide and triterpene etc.) and teaches that refining the ganoderma spore powder active constituents significantly improves the drugs effect (see 2nd para, page 5).
Regarding claim 6, Jing teaches filtering with different sized sieves to remove impurities (see page, 12, (1), and page 3, (1), page, (1) etc.).
Regarding claims 9 and 10, Jing teaches constant pressure of vacuum drying and microwave drying at 60 degrees Celsius or above (see page 3, (3)) and the filter press for isolation is set at a pressure of less than or equal to 0.3 Mpa (see page 3, (5)).
Jing does not teach adding sorbitol or povidone K30 in the claimed ranges to the aqueous extract. 
Roja’s general disclosure is a report on certain excipients use in tablet formation.
Rojas teaches that in terms of performance PVP-K30 (povidone K30) and sorbitol exhibit the best dilution potential and also are most appropriate for direct compression of drugs (see abstract) and have low elastic recovery and good flow, making them suitable as direct compression agents (see concluding remarks).
Rojas also teaches “the dilution potential is another crucial property in a direct compression excipient. It is defined as the minimum amount of excipient needed in the blend with an active ingredient to form tablets of adequate compactibility and friability (<1%)” (see page 18, 2nd para.). Rojas teaches “an excipient for direct compression should have the ability to incorporate a certain amount of drug and form a tablet of sufficient strength. For this reason, the dilution potential (DP) was only determined for excipients that had friability values less than 1%. These materials were starch 1500, Avicel PH-101, corn starch, PVP-K30, sorbitol, sodium alginate and alginic acid (Figure 6)”. “This means that in order to form a drug compact of adequate strength, it is important to select materials that form binding points by sliding and dislocation of the crystal planes. In this case, sorbitol, PVP-K30 and Avicel PH-101 were best plastic-deforming materials, affording a perfect combination with acetaminofen for powder consolidation and rendering compacts of good compactibility.  Acetaminophen is known to be a drug with a brittle and elastic behavior upon consolidation, making it poorly compressible (Roberts & Rowe, 1985). Thus, its combination with highly plastic-deforming material is needed to counteract this effect. In the excipient:acetaminophen blend, acetaminophen is assumed to have practically no bonding strength, owing to its highly elasticity, and thus, only the excipient contribution is considered relevant to the tablet strength. These results indicate that PVP-K30, sorbitol and Avicel PH-101 are the most desirable excipients when formulating poorly compactible drugs such as acetaminophen.” (see page 21, left colum, 4th para.). 
Wang’s general disclosure is a scientific report on the anti-colorectal cancer properties of the water extract of sporoderm-broken spores of Ganoderma lucidum (see abstract).
Wang teaches “many studies reported that G. lucidum has numerous pharmacological effects, including immunomodulatory, antiallergenic, anti-oxidative, cardiovascular protective, antidiabetic, and antitumor effects (8,9). Modern uses of G. lucidum include treatment of coronary heart diseases, arteriosclerosis, hepatitis, arthritis, nephritis, asthma, bronchitis and cancer (9). A diverse group of active compounds including polysaccharide, triterpenoids, alkaloids, fatty acids, lactones, steroids and others were identified and isolated from G. lucidum (10). In recent years, much attention has been focused on G. lucidum polysaccharide (GLP), a structurally diverse class of biological macromolecules, which contribute to numerous pharmacological effects of G. lucidum” (see 1542, first para.). 
Wang also teaches that “recently, with the advance in sporoderm-breaking technology, much attention has been paid to chemical components of the sporoderm-broken spores of G. lucidum (BSGL) and their versatile biological activities. One study found that the spores of G. lucidum contain a large amount of bioactive substances and have a higher bioactivity than the fruiting bodies of G. lucidum (20). Another study showed the amount of polysaccharide of sporoderm-broken spores is 1.7 times that of unbroken ones (21). Research has suggested that the growth inhibition rate of BSGL on HepG2 cells was significantly higher than unbroken ones (22). These studies suggest that BSGL may serve as promising anticancer agent for cancer chemoprevention and therapy” (see page 1542, 2nd para.). Wang further teaches that the anticancer activities of the G. lucidum which contain the water-soluble polysaccharides known to inhibit cancer cell invasion, proliferation, angiogenesis and induce cancer cell apoptosis stems from the hot water extracted peptidoglycans, heteropolysaccharides and other polysaccharides of the broken sporoderm (see page 1549, 1st para.).
Fielden’s general disclosure is about preparing water dispersable tablets (see abstract).
Fielden teaches the use of Povidone in amounts between 0.25- 5% weight (see claim 16) and teaches the use of PVP-K30 as a binder (see production process, example 8, example 33, etc).
Fielden also teaches the use of sorbitol can be used as a filler in amounts generally in the range of 0-93% (see page 6, 4th para.) or as a binder in amounts from 0 to 10, preferably 3.0 to 10.0% (w/v) (see last para. page 5).
The combined prior art does not specifically teach the sieving meshes being of the instantly taught size. However, it would have been obvious to a person having ordinary skill in the art at the effective filling date to optimize different sieving mesh sizes because it is routine and conventional to optimize these different parameters to filter out specific materials and to arrive at the instant invention.
Therefore, it would have been obvious to utilize water when extracting the broken Ganoderma spore because as Wang teaches, the GLP which are known to have the many beneficial active components are water soluble polysaccharides and are extracted through hot water extraction techniques. Thus, substituting the ethanol for water in the extraction taught by Jing would be an obvious substitution to arrive at the instant invention along with any other optimization needed which is well within the purview of an artisan. Furthermore, Jing teaches the instantly taught method of a 3-stage extraction, as Jing’s method is taught to be done between 2-4 times (ie. 3) and the only difference is the temperature of the first stage, which can be adjusted by any person having skill in the art for reasons of slowing the first extraction process down to meticulously extract out active ingredients from the first raw materials. This could allow for speedier steps (time allotted) in the remaining extractions that require higher temperatures.
Additionally, it would have been obvious to use sorbitol and PVP-K30 when tableting the Ganoderma spore powder taught by Jing because it is commonly used in the art and because both of these show better dilution potentials when compared with other excipients. It would have also been obvious to use these excipients because they have both been shown efficient for direct compression for forming tablets with sufficient strength especially in pharmaceuticals that are known to have brittle elastic behavior upon consolidation which make them poorly compressible. It would have further been obvious to optimize the excipients to the more-narrow instantly claimed range because tableting within the amounts taught by Fielden for purposes of creating tablets would have been prima facie obvious because Fielden provides ranges that are suitable for including such excipients and these are within the instantly claimed ranges. 
It would have also been obvious to a person having ordinary skill in the art at the effective filing date to modify the content of the polysaccharide and triterpene content or total mass fraction because Jing’s method results in a ganoderm spore powder with at least 20 times more triterpene and polysaccharides than the common extraction method (see last para, page 6) and Jing  teaches that refining the ganoderma spore active ingredients results in the drugs improved effect (see 2nd para, page 5). The modification of the end result of polysaccharide and triterpene content, especially when the extraction method results in 20 times the normal amount, is something that one of ordinary skill can optimize. Also In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.").
There would have been a reasonable expectation of success in creating an aqueous-disrupted-Ganoderma spore powder with sorbitol and PVP-K30 because these method steps have already been described in the art and the use of these excipients in tablet formation is well known and conventional. Therefore, there is a reasonable expectation of success, based upon prior references and what is known in the art, that the modified teachings of Jing, Fielden, Rojas and Wang along with any optimization needed, would meet the claimed functional limitation of the instant invention.

Response to Arguments
Applicant's arguments filed 08/10/2022 have been fully considered but they are not persuasive. The applicant argues that Jing teaches a 20%-95% ethanol extraction and then a water extraction which means that it is not the same as the instantly claimed 3-stage water extraction and would not thus produce the same tablet of sporoderm powder. The applicant argues that persons skilled in the art would know that the instantly claimed invention is a closed-ended extraction and does not involve ethanol extraction. The office brings in new prior art references to show why a person skilled in the art would substitute water for ethanol in the process taught by Jing. Hot water extracts are known to extract out the water-soluble polysaccharides, which have been reported to have many anticancer properties. Thus, using water in the extraction process as opposed to ethanol would allow one to extract more of these active components. Jing teaches repeating the extraction 2-4 times and within close ranges of the instantly claimed time and temperatures. Adjusting the temperatures or time ranges to more or less narrow ranges would have also been an obvious optimization well within the purview of an artisan, especially if those parameters are not shown to be critical. 
The applicant argues that one of skill would not be able to predict in what amounts to use the sorbitol or povidone K30 in tableting traditional Chinese medicines. However, the prior art shows reasons to select both of these excipients for their ability to create compact tablets that contain greater highly plastic-deforming materials and the ability to counteract the nature of highly brittle pharmaceuticals. Also, these are excipients commonly used in tablet formation and Fielden teaches ranges that a person having skill could work with and narrow to the instantly claimed range without any undue experimentation. The office articulated many reasons for the inclusion of theses excipients and one skilled in the art would easily be able to turn to the referenced prior art with an expectation of success in creating tablets from the powder of Ganoderma lucidum broken spores with the use of sorbitol and povidone K30.
The applicant argues that Rojas’ disclosure teaches the tableting process to include lubricants which may affect the tableting process and that this has nothing to do with the instant invention since there are no lubricants utilized. Rojas teaches that lubricants can negatively affect the tableting process and shows that sorbitol and povidone K30 were two excipients that worked best when these additional hindering ingredients were used. Since the instant application does not rely upon lubricants, there would be even a higher expectation of success in using these excipients and expecting them to be able to create compact tablets for drug delivery. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB ANDREW BOECKELMAN whose telephone number is (571)272-0043. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JACOB A BOECKELMANExaminer, Art Unit 1655         


/TERRY A MCKELVEY/Supervisory Patent Examiner, Art Unit 1655